 


109 HR 1098 IH: American LIFE Fund for the Medical Treatment of the Uninsured Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1098 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Goode (for himself, Mrs. Jo Ann Davis of Virginia, Mr. LaHood, Mr. Platts, Mrs. Christensen, Mr. Bishop of Georgia, Mr. Jones of North Carolina, Mr. Bartlett of Maryland, Mr. Burton of Indiana, Mr. Moran of Virginia, Mr. Pastor, Mr. Souder, Mr. Wolf, Mr. Forbes, Mrs. Drake, Mr. Owens, Mr. Boucher, Mr. Hall, and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals to designate any portion of a refund for use by the Secretary of Health and Human Services in providing catastrophic health coverage to individuals who do not otherwise have health coverage. 
 
 
1.Short titleThis Act may be cited as the American LIFE Fund for the Medical Treatment of the Uninsured Act of 2005. 
2.Designation of overpayments for Health Coverage for uninsured 
(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part: 
 
IXDesignation of overpayments for Health Coverage for uninsured 
 
Sec. 6097. Designation 
6097.Designation 
(a)In generalIn the case of an individual, with respect to each taxpayer’s return for the taxable year of the tax imposed by chapter 1, such taxpayer may designate that a specified portion (not less than $1) of any overpayment of tax for such taxable year be paid over to the Health Coverage for the Uninsured Trust Fund. 
(b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year only at the time of filing the return of the tax imposed by chapter 1 for such taxable year. Such designation shall be made in such manner as the Secretary prescribes by regulations except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed.. 
(b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end thereof the following new item: 
 
 
Part IX. Designation of overpayments for health coverage for uninsured.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
3.Health Coverage for the Uninsured Trust Fund 
(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code) is amended by adding at the end the following new section: 
 
9511.Health Coverage for the Uninsured Trust Fund 
(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Health Coverage for the Uninsured Trust Fund, consisting of such amounts as may be appropriated or credited to such Trust Fund as provided in this section or section 9602(b). 
(b)Transfers to Trust FundThere are hereby appropriated to the Health Coverage for the Uninsured Trust Fund amounts equivalent to the amounts designated under section 6097 (relating to designation of overpayments for health coverage for uninsured). 
(c)ExpendituresAmounts in the Health Coverage for the Uninsured Trust Fund shall be available to the Centers for Medicare and Medicaid Services to carry out a program which provides health coverage for catastrophic illnesses and injuries of individuals who otherwise have no health coverage.. 
(b)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end thereof the following new item: 
 
 
Sec. 9511. Health Coverage for the Uninsured Trust Fund. 
 
